George K. Cracraft, Judge, concurring. By concurring in this case I make no departure from the views I expressed in the majority opinion in Hansen v. Hansen, 11 Ark. App. 104, 666 S.W.2d 726 (1984) and my dissent in Williams v. Williams, 12 Ark. App. 89, 671 S.W.2d 201 (1984). The only issue raised on this appeal was whether the chancellor’s failure to grant full custody to the mother was clearly erroneous. There was no cross-appeal challenging the sufficiency of the evidence to support a finding that divided custody was in the best interest of the child or that full custody should have been awarded to the father. Even on de novo review we do not reverse on issues not raised or argued on appeal. I concur for no other reason.